HENRY, J.
The defendant in error’s decedent was fatally injured by a knife which flew from a wood working machine, known as a Whitney double spindled shaper, and struck him while he was at work at the machine. He had himself adjusted the knife into its proper place in the machine. It is admitted that unless the ease falls under See. 4364-89c R. S. (Sec. 1027 G. C.) the’judgment must be reversed. It is also admitted that unless the case is distinguishable from that of Kulp v. Kilby Mfg. Co. (not reported) decided by this court March 24, 1911, we must hold that it does not fall within the statute.
The danger of coming into contact with a machine, or with *258any moving part thereof, which the statute seeks to provide against, clearly does not include the danger of something flying from a machine. Had this machine been so guarded as to prevent the operator from accidently coming into contact with the moving parts thereof, the law would have been fully complied with according to its letter and spirit. But it is impossible to conceive of its being so guarded that this particular accident would or might not have happened. The knife flew along the plane of the table. If no aperture were left there, the work could not have been inserted, and the machine could not have been operated. Moreover, when the knife became detached, it was no longer an integral part of the machine. It was like a piece of wood detached by the knives from the material to be shaped and by them hurled back across the table or into the air. That was the Kulp case, and this is like it. ' '
Because the judgment is contrary to law, it is reversed.
Marvin and Winch, JJ., concur.